DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being obvious over Nam (US 2016/0090449; IDS 07/21/2020).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 
Nam is directed to a polymer, organic layer composition, an organic layer and pattern forming methods using such. Nam discloses a polymer that comprises a moiety represented by a chemical formula (1) *-A1-A3-[A2-A3]m-* (Para, 0047). Nam explains that in the chemical formula 1 A1 and A2 are independently a divalent group derived from one of the compounds listed in the following group 1, A3 is one of the groups listed in the following group 2, and m is an integer between 0 and 1. (Para, 0048-0051). The Examiner also interprets A1 and A2 of chemical formula 1 in Nam to be representative of A1 and A2 in chemical formulas 1 and 2 of claim 1 of the present application, while A3 which appears twice in the chemical formula 1 of Nam to be representative of B1 and B2 in chemical formulas 1 and 2 of claim 1 of the present application. These disclosures and the illustration of chemical formula 1 teach and/or suggest the limitation of claim 1 where a polymer comprises a structural unit represented by chemical formula 1 and a structure using represented by chemical formula 2.  
Nam discloses and illustrates examples of A1 and A2 as selected from the compounds of group 1. (Para, 0051). Nam explains that in group 1, R1, R2 and R3 or independently hydrogen, a hydroxy group, oxygen, methoxy, ethoxy, a halogen, a substituted or unsubstituted C6 to C30 aryl group or a combination thereof. (Para, 0053). Nam also explains that in Z1 to Z6 are independently a hydroxy group, a methoxy, ethoxy, halogen group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 cycloalkenyl group, a substituted or unsubstituted C1 to C20 alkylamine group, a substituted or unsubstituted C7 to C20 arylalkyl group, a substituted or unsubstituted C1 to C20 heteroalkyl group, a 1 is a moiety represented by Chemical formula X, A2 is a substituted or unsubstituted C6 to C30 aromatic ring and has a different structure from A1 and the limitations of claims 3-5. Moreover, these disclosures and the illustrated compounds of Group 1 teach and/or suggest the limitation of claim 1 wherein in Chemical formula X, Ar is a substituted or unsubstituted tetragonal ring, a substituted or unsubstituted pentagonal ring, a substituted or unsubstituted hexagonal ring, or a fused ring thereof, Ra is hydrogen, a hydroxy group, a halogen, a substituted or unsubstituted Cl to C30 alkoxy group, a substituted or unsubstituted Cl to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted Cl to C30 heteroalkyl group, a substituted or unsubstituted C2 to C30 heteroaryl group, or a combination thereof, Za is independently a hydroxy group, a halogen, a substituted or unsubstituted Cl to C30 alkoxy group, a substituted or unsubstituted Cl to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted Cl to C30 heteroalkyl group, a substituted or unsubstituted C2 to C30 heteroaryl group, or a combination thereof, and m is 0 or 1. 
Nam also illustrates examples of group 2, from which A3 can be chosen. (Para, 0056). Nam explains that in group 2, X1 and X2 are independently a substituted or unsubstituted C6 to C50 arylene group, a substituted or unsubstituted C1 to C10 alkyleneoxide-containing group, or a combination thereof, Y1 and Y2 are independently a substituted or unsubstituted C6 to C30 aryl group, Z7 to Z10 are independently a hydroxy group, a methoxy, ethoxy, a halogen, a 
Nam also discloses the polymer may have a weight average molecular weight of about 1, 000 to about 200,000 and having a weight within this range the carbon amount and solubility of an organic layer composition including the polymer such as hard mask composition can be adjusted and thus optimized. (Para, 0081). This disclosure and teachings of Nam as discussed above teach and/or suggest the limitations of claims 7 and 13. Nam discloses an organic layer composition including the above described polymer and a solvent may also be provided. (Para, 0082-0083). These disclosures and the teachings of Nam discussed above related to the polymer compound structure teach and/or suggest the limitations of claims 8-12. Nam discloses the polymer may be included in an amount of about 0.1 to about 30 weigh % based on the total weight of the organic layer composition. (Para, 0084). This disclosure and the teachings of Nam as discussed above teach and/or suggest the limitation of claim 14. 
Nam goes on to disclose a method for forming patterns by using the organic layer composition is described. (Para, 0091). Nam discloses the method of forming patterns includes 
Nam discloses the substrate may be, for example, a silicon wafer, a glass substrate, or a polymer substrate. (Para, 0093). Nam discloses the material layer is a material to be finally patterned, for example a metal layer such as an aluminum layer and a copper layer, a semiconductor layer such as a silicon layer, or an insulation layer such as a silicon oxide layer and a silicon nitride layer and it may be formed through a method such as a chemical vapor deposition (CVD) process. (Para, 0094). Nam discloses the organic layer composition is the same as described above, and may be applied by spin-on coating in a form of a solution having a thickness of for example about 50 Å to about 10,000 Å. (Para, 0095). This disclosure and the teachings of Nam as discussed above teach and/or suggest the limitation of claim 16. Nam discloses the heat-treating the organic layer composition may be performed, for example about 
Nam explains, the exposure of the photoresist layer may be performed using, for example, ArF, KrF, or EUV light and after exposure, heat treatment may be performed at, for example, about 100° C. to about 500° C. (Para, 0099). Name discloses the etching process of the exposed part of the material layer may be performed through a dry etching process using an etching gas and the etching gas may be, for example, CHF3, CF4, Cl2, BCl3, a mixed gas thereof, etc. (Para, 0100). Nam discloses the etched material layer may be formed in a plurality of patterns, and the plurality of patterns may be or include one or more of a metal pattern, a semiconductor pattern, an insulation pattern, etc., for example, diverse patterns of a semiconductor integrated circuit device. (Para, 0101). 
Therefore, the recitations of claims 1-17 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by applicant in view of the explicit disclosures of Nam as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Nam as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899